Citation Nr: 1745699	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  02-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for glaucoma.

6.  Entitlement to service connection for an acquired psychiatric disorder.

7.  Entitlement to service connection for an upper respiratory disorder.

8.  Entitlement to service connection for bilateral pes planus.

9.  Entitlement to a compensable initial evaluation for hemorrhoids.

10.  Entitlement to a compensable initial evaluation for a right hamstring disorder.

11.  Entitlement to an initial evaluation for cervical myofascial syndrome greater than 10 percent.

12.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to a compensable initial rating for pseudofolliculitis barbae is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 7, 2000 to October 13, 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2001 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

In a May 2009 decision, the Board denied entitlement to service connection for glaucoma and an acquired psychiatric disorder.  The Veteran appealed the Board's May 2009 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2010, the Court granted a Joint Motion for Remand (JMR), vacating that portion of the May 2009 decision which denied service connection for glaucoma and an acquired psychiatric disorder.  Those issues were then remanded to the Board for compliance with the JMR.

In July 2015, the Veteran and C.M. testified at a Travel Board hearing before one of the undersigned Veterans Law Judges, S. Heneks.  In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, Michael Martin.  A transcript of each hearing is of record.

All Veterans Law Judges (VLJ) who conduct hearings must participate in making the final determination of the claims on which testimony was received.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal, and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The appeal is then ready for appellate review.  

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity to appear at a hearing before all three VLJs involved in the panel decision.  In a May 2016 letter, the Veteran was advised of his right to attend another hearing before the third member of the panel pursuant to Arneson; however, he waived his right to a third hearing.  Therefore, in accordance with Arneson, an additional hearing is not needed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for an upper respiratory disorder, entitlement to service connection for bilateral pes planus, entitlement to an increased rating for hemorrhoids, entitlement to an increased rating for a right hamstring disability, entitlement to an increased rating for cervical myofascial syndrome, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record shows that the Veteran's lumbar spine disorder was caused or aggravated by his service-connected cervical myofascial syndrome.

2.  The competent and credible evidence of record shows that the Veteran's right hip disorder was caused or aggravated by his service-connected cervical myofascial syndrome.

3.  The competent and credible evidence of record shows that the Veteran's bilateral shoulder disorder was caused or aggravated by his service-connected cervical myofascial syndrome.

4.  The competent and credible evidence of record shows that the Veteran's headache disorder was caused or aggravated by his service-connected cervical myofascial syndrome.

5.  The evidence is not clear and unmistakable that glaucoma preexisted service and was not aggravated by service.

6.  The evidence shows that glaucoma had its onset during the Veteran's military service.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was caused or aggravated by service-connected cervical myofascial syndrome.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  A right hip disability was caused or aggravated by service-connected cervical myofascial syndrome.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  A bilateral shoulder disability was caused or aggravated by service-connected cervical myofascial syndrome.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  A headache disorder was caused or aggravated by service-connected cervical myofascial syndrome.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  The criteria for entitlement to service connection for glaucoma are met.  38 U.S.C.A. 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims decided herein, the Board is taking action favorable to the Veteran by granting service connection for a lumbar spine disorder, a right hip disorder, a bilateral shoulder disorder, a headache disorder, and glaucoma.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran contends that service connection is warranted for a lumbar spine disorder, a right hip disorder, a bilateral shoulder disorder, a headache disorder, and glaucoma.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. §  3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


I.  Lumbar Spine Disorder, Right Hip Disorder, Bilateral Shoulder Disorder, Headaches

The Veteran contends that his lumbar spine, bilateral shoulder, right hip, and headache disorders are directly related to service.  Specifically, he alleges that they were caused by an incident in which he hit a wall of his bunk during service or due to carrying heavy backpacks and doing push-ups.  Alternatively, he suggests that his lumbar spine, right hip, and bilateral shoulder disorders are secondary to his service-connected cervical spine disability, and that his headaches are secondary to his psychiatric disability.

The service treatment records demonstrate that the Veteran hit his head on the wall of his bunk in August 2000.  There was no loss of consciousness.  The Veteran reported neck stiffness thereafter.  X-rays were conducted, and were negative.  In August 2000, the Veteran reported occasional bilateral low back pain.  In September 2000, he reported pain in his low back for two weeks, which was felt to be muscular in nature.  The Veteran's December 1999 service entrance examination reflects that his lumbar spine, upper extremities, head, and lower extremities were normal. 

In June 2007, the Veteran underwent a VA examination.  The Veteran reported that he injured his low back while carrying a backpack in service.  He stated that the low back pain ran down into the right buttock and right lower extremity.  The VA examiner conducted a physical examination and diagnosed myofascial lumbar syndrome with facet syndrome.  After reviewing the Veteran's claims file, the VA examiner concluded that the Veteran "had a preexisting back condition prior to entering the military."  The examiner reported that the low back pain was myofascial in etiology and was aggravated due to the Veteran's in-service activities.  The examiner also opined that the Veteran's right hip disorder "appears to be a muscular strain" and that it was "related to his activities while in the service."  A separate June 2007 VA examination reflects the VA examiner's opinion that the Veteran had stress headaches which were exacerbated by stress.

In April 2008, the June 2007 VA examiner noted that the Veteran "had a pre-existing back condition prior to entering into military service."  The examiner observed that the Veteran's low back pain was myofascial in origin on June 2007 examination, and appeared to have been aggravated by his activities during service.  The examiner then concluded that "[i]t did not undergo a permanent increase in its severity during active duty nor was it aggravated beyond its natural progression . . ."  The examiner also stated that the Veteran's right hip and hamstring disorders appeared to be muscle strains and were related to his activities during service.  The right hip complaints were noted to be referable to the gluteus muscles of the right buttock.

In April 2008, the Veteran underwent a VA headaches examination.  The VA examiner observed that the Veteran was seen for migraine episodes in 2000, and was given medication.  The Veteran reported that he has continued to experienced headaches since that time.  The VA examiner opined that the Veteran's headaches were at least as likely as not a continuation of the symptoms which he had in service.

In May 2011, the Veteran underwent a VA joints examination.  The Veteran reported bilateral shoulder pain since active duty, and related the pain to carrying a backpack and heavy equipment.  The VA examiner diagnosed impingement syndrome of the bilateral shoulders.  The Veteran reported right buttock pain which he described as his hip.  He stated that the pain developed while running with equipment and carrying a heavy backpack, and indicated that the pain has continued since that time.  The VA examiner diagnosed right hip pain which was actually buttock pain, and was referred from the back.

In May 2011, the Veteran also underwent a VA spine examination.  The Veteran reported pain in the lower back due to running and standing with gear while on active duty.  The VA examiner diagnosed lumbar myofascial syndrome with radiation into the buttocks and posterior thigh.  The VA examiner opined that the Veteran had a "preexisting lower back condition before entering the service" and that the "activities required in the service during basic training aggravated his lower back problem."  The VA examiner then stated that there was "no permanent increase in severity, and it was not aggravated beyond its natural progression during active duty.  However, it does persist to this day."

Another May 2011 VA examination notes that the Veteran experienced headaches with stress.  He denied a history of headaches before military service.  The diagnosis was tension headaches as likely as not related to stress.

Private treatment records from September 2009 indicate that the Veteran was involved in a motor vehicle collision that month which resulted in cervical strain, thoracic sprain, lumbar sprain, and headaches.  August 2010 records reflect that the Veteran was involved in a motor vehicle accident that month, and sustained injuries to the neck and lower back.  September 2012 records show that the Veteran was involved in a rear-end motor vehicle collision in September 2012, and experienced immediate pain in the head, neck, and low back.  

In a May 2012 VA opinion, the VA examiner stated that the Veteran was seen for headaches in 2000, but that there was no definite diagnosis of what type and that current headaches were less likely than not related to active duty service because there was not enough evidence that the headaches were related to military service in the medical records.

In February 2016, the Veteran underwent new VA examinations addressing the existence and etiology of his lumbar spine, right hip, bilateral shoulder, and headache disabilities.  The VA examiner conducted a physical examination of the Veteran and diagnosed non-specific headaches, right hamstring strain, bilateral shoulder strain, lumbosacral strain, and lumbar myofascial syndrome.  After reviewing the Veteran's claims file, the VA examiner opined that it was at least as likely as not that the Veteran's lumbar spine disability, right hip disability, bilateral shoulder disability, and headaches were proximately due to or the result of the Veteran's service-connected cervical myofascial syndrome.  The VA examiner explained that the medical literature states that individuals with myofascial pain syndrome may have pain manifestations in unrelated body areas due to sensitive areas called trigger points.  The examiner provided citations to medical treatises and medical reference documents discussing myofascial pain syndrome.

After thorough consideration of the evidence of record, the Board concludes that service connection for a lumbar spine disability, a right hip disability, a bilateral shoulder disability, and headaches is warranted.  There are current diagnoses of lumbosacral strain, lumbar myofascial syndrome, tension headaches, bilateral shoulder strain, and right gluteus maximus strain.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

In addition, the medical evidence of record reflects that the Veteran's lumbar spine, right hip, bilateral shoulder, and headache disabilities are related to his service-connected cervical myofascial syndrome.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. §§ 3.303; see Allen, 7 Vet. App. 439 (holding that secondary service connection requires that evidence is sufficient to show that the current disability was either caused or aggravated by a service-connected disability).  Specifically, although the February 2016 VA examiner could not provide opinions as to whether the lumbar spine, right hip, bilateral shoulder, or headache disabilities were directly related to service without resorting to speculation, the examiner concluded that it was at least as likely as not that these disabilities were caused or aggravated by the Veteran's service-connected cervical myofascial syndrome.  The examiner's opinion is based upon a clinical examination of the Veteran, a review of the evidence contained in the claims file, and consideration of the pertinent medical literature.  Additionally, the February 2016 VA examiner provided supporting rationale for the opinion.  Accordingly, the Board affords the February 2016 VA opinions great probative value.

The Board acknowledges the June 2007, April 2008, and May 2011 VA opinions regarding the etiology of the Veteran's low back, right hip, and headache disabilities.  However, the Board affords these opinions little probative value, as the VA examiners provided no rationale for the opinions stated.  While the June 2007, April 2008, and May 2011 VA examiners opined that the Veteran's lumbar spine disability pre-existed military service, the Veteran's service entrance examination is silent as to any pre-existing lumbar spine disability and the VA examiners provided no explanation or rationale for their opinions.  Thus, there is no clear and unmistakable evidence of a pre-existing lumbar spine disability, and those medical opinions are entitled to little probative value.  See Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  Additionally, the Board acknowledges the May 2012 VA examiner's opinion that the Veteran's headaches were less likely than not related to military service; however, the May 2012 VA examiner did not consider whether the headaches were related to a service-connected disability.  

As the weight of the probative evidence of record relates the Veteran's lumbar spine disability, right hip disability, bilateral shoulder disability, and headache disability to his service-connected cervical myofascial syndrome, service connection for a lumbar spine disability, a right hip disability, a bilateral shoulder disability, and a headache disability is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Glaucoma

As noted above, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson, 581 F.3d 1313 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence demonstrates that the injury or disease was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016). 

If a disorder is found to preexist service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 115 (West 2014); 38 C.F.R. § 3.306(a) (2016).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  However, aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

VA, rather than the claimant, bears the burden of proving that the disability at issue preexisted entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  Temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

Private treatment records from Dr. K.S.K., dated in November 1999, reflect that the Veteran was seen for a glaucoma evaluation as he had a history of raised intraocular pressures in the past.  There was no family history of glaucoma reported.  On examination, intraocular pressures were normal and pupillary reflexes and ocular movements were normal.  Gonioscopy showed open angles in both eyes with 1+ pigmentation.  The anterior segments were quiet and the fundi revealed cup-to-disc ratios of 0.8 in the right eye and 0.7 in the left eye.  The physician reported that the Veteran was asked to return in two months for a visual field examination, and noted that a baseline nerve fiber layer analysis was obtained that day.  Another November 1999 record from Dr. K.S.K., signed in December 1999, reflects a diagnosis of "glaucoma suspect."

The Veteran's December 1999 service entrance examination reflects a normal clinical evaluation of the Veteran's eyes as far as distant vision, refraction, and night vision.  Intraocular tension and field vision were not measured.  In an associated report of medical history, the Veteran reported that he did not then, nor had he ever had any eye trouble.  The Veteran entered active duty on July 7, 2000.  Six days later, he underwent an in-processing screening examination.  A report of that examination indicates that the Veteran was positive for glaucoma symptoms per the Veteran's history.  On July 20, 2000, the Veteran returned to the optometry clinic for intraocular pressure check and Humphrey field vision testing.  A July 24, 2000 note indicates a diagnosis of "possible normal tension glaucoma."  The record indicates that the Veteran admitted that he was seen in the past by several eye doctors and was told that he had glaucoma but never went to the follow-up appointments.  Another July 24, 2000 record provides a diagnosis of possible glaucoma with normal tension and defective visual field.  An August 10, 2000 service treatment record reflects a diagnosis of primary open-angle glaucoma following visual field testing, and treatment for glaucoma was initiated.  The record indicates that the condition was disqualifying.  The Veteran was discharged from service on October 13, 2000.  The Veteran is shown to have signed a statement that his glaucoma preexisted his service at the time of discharge; however the Veteran has stated that he was pressured to sign this paperwork and was threatened with the brig if he failed to sign.  

The Veteran underwent a VA examination in June 2007.  The VA examiner diagnosed glaucoma and opined that it was more likely than not that the Veteran's glaucoma pre-existed his military service, and that it was not aggravated by service as it had a natural progression.  The Veteran underwent another VA examination in December 2010.  At that time, the VA examiner diagnosed glaucoma and concluded that the Veteran's glaucoma began prior to service and was not aggravated by military service.

In a July 2011 letter, Dr. K.S.K. noted that the Veteran was seen in November 1999 following a referral from Dr. A.G., who was concerned about intraocular pressures and suspicious of optic nerves.  It was noted that following examination, the findings were discussed and the preliminary diagnosis of glaucoma suspect was made.  The Veteran was unable to keep a visual field examination appointment thereafter.  

In February 2016, the Veteran underwent another VA eye examination.  After reviewing the evidence contained in the claims file, conducting an interview of the Veteran, and performing a physical examination, the VA examiner diagnosed bilateral glaucoma, bilateral pinguecula, and bilateral cataracts.  Thereafter, the VA examiner opined that the Veteran's glaucoma clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its normal progression by an in-service injury, event, or illness.  The examiner explained that the original glaucoma diagnosis was started in 1999 with evidence of increased ocular pressures and increased cup/disc ratios, as well as reports that the Veteran's mother had glaucoma.  The examiner observed that the initial condition predated military service.  Additionally, the examiner noted that the records indicated non-compliance with medication regimens, which seemed to have a greater effect on the progression of the Veteran's glaucoma.  The examiner further noted that the Veteran's glaucoma was clearly and unmistakably not aggravated by service, as the records do not show any correlation with progression by an in-service injury, event, or illness.

In June 2017, the Veteran submitted an opinion by B.S., M.S., PA-C.  Ms. B.S. noted that she previously served as a Compensation and Pension examiner for VA.  She indicated that she reviewed the Veteran's claims file.  She opined that Veteran's glaucoma was incurred during military service.  She noted that the Veteran was seen for a glaucoma evaluation by an ophthalmologist in November 1999, prior to service, and that the examination findings from that date were suspect for glaucoma, but did not confirm a diagnosis of glaucoma.  Thereafter, in December 1999, the Veteran underwent an enlistment examination in which visual fields were not tested.  She noted that the July 24, 2000 military evaluation also does not confirm a diagnosis of glaucoma, and merely reported "possible normal tension glaucoma."  Citing to online medical treatise information, Ms. B.S. explained the medical findings required to support a diagnosis of glaucoma, and concluded that the Veteran did not meet the criteria for a glaucoma diagnosis based upon the November 1999 examination findings or the July 2000 eye examination findings because the Veteran lacked the diagnostic criteria of "reliable and reproducible visual field abnormalities."  She concluded that the Veteran met the final diagnostic criteria of reliable and reproducible visual field abnormalities at the time of the August 10, 2000 service examination, and treatment began that date.  She stated that, with consideration of the diagnostic criteria for glaucoma, there is no evidence in the Veteran's medical records to support a glaucoma diagnosis prior to military service, and that the Veteran first met the diagnostic criteria for glaucoma on August 10, 2000 when visual field testing was again abnormal.  Accordingly, she opined that the Veteran's glaucoma condition was incurred during military service.

Here, the Board finds that there is not clear and unmistakable evidence to show the existence of glaucoma prior to service.  At service entrance, the Veteran had not undergone the visual field testing required to establish a diagnosis of glaucoma.  This is supported by the November 1999 evaluation which concluded that the Veteran's findings were suspect for glaucoma and required a follow-up appointment for visual field testing.  The Board acknowledges the February 2016 VA opinion which concluded that there was clear and unmistakable evidence that the Veteran's glaucoma existed prior to service; however, the VA examiner did not address the fact that visual field testing was not completed prior to the Veteran's service entrance nor did the examiner discuss that the medical evidence did not state a confirmed diagnosis of glaucoma prior to service entrance.  As the February 2016 VA opinion does not address these pertinent facts, the Board finds the rationale provided to be inadequate.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion).  Although the June 2007 and December 2010 VA examiners found that the Veteran's glaucoma preexisted service, they failed to use the correct standard, as they did not address whether there was clear and unmistakable evidence that the Veteran's glaucoma preexisted service.  Additionally, their analyses failed to provide sufficient rationale to support their findings.  Accordingly, the Board does not afford probative value to the June 2007 and December 2010 VA opinions.

In contrast, the Board affords more weight to the June 2017 private opinion, which concluded that there is not clear and unmistakable evidence that the Veteran's glaucoma existed prior to service.  In that regard, the June 2017 opinion is based upon a review of the pertinent evidence in the claims file, and discusses this pertinent evidence in depth in support of its ultimate conclusion.  For these reasons, and because the evidence existing prior to the Veteran's service entrance does not show a confirmed diagnosis of glaucoma, the Board concludes that there is not clear and unmistakable evidence that glaucoma existed prior to service.  Accordingly, the presumption of soundness is not rebutted.  Thus, the Board must review the evidence as if the Veteran's glaucoma did not preexist service.

The first medical evidence establishing a confirmed diagnosis of glaucoma is shown in an August 10, 2000 service treatment record.  That record reflects a diagnosis of primary open-angle glaucoma, and the Veteran began treatment that date.  Prior to August 10, 2000, the record merely reflects findings of "possible" glaucoma.  Service treatment records and post-service treatment records from August 10, 2000 on show continued diagnoses of and treatment for glaucoma.  Because the first conclusive diagnosis of glaucoma occurred during service, the Veteran's glaucoma was incurred during service.  Accordingly, entitlement to service connection for glaucoma is warranted.


ORDER

Entitlement to service connection for a lumbar spine disability, diagnosed as lumbosacral strain and lumbar myofascial syndrome, is granted.

Entitlement to service connection for a right hip disability, diagnosed as right gluteus maximus strain, is granted.

Entitlement to service connection for a bilateral shoulder disability, diagnosed as bilateral shoulder strain, is granted.

Entitlement to a headache disability is granted.

Entitlement to service connection for glaucoma is granted.


REMAND

In a separate Board decision addressing the issue of entitlement to an increased rating for pseudofolliculitis barbae, the Board remanded that claim, in part, to obtain the Veteran's records from the Social Security Administration (SSA), as VA treatment records dated in July 2017 suggest that the Veteran may have submitted a new claim for SSA benefits.  As those records may be relevant to the Veteran's claims for entitlement to an increased rating for cervical myofascial syndrome, entitlement to an increased rating for a right hamstring disability, entitlement to an increased rating for hemorrhoids, entitlement to service connection for a respiratory disorder, entitlement to service connection for a psychiatric disorder, and entitlement to a TDIU, the RO should obtain any SSA records and associate them with the claims file prior to readjudication of these claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Additionally, the Veteran should be provided with a new VA examination to determine the etiology of his bilateral pes planus.  The Veteran's claim for entitlement to service connection for bilateral pes planus was remanded by the Board in December 2015 to obtain an etiological opinion.  Although the Veteran was provided with a VA feet examination in February 2016, the VA examiner did not provide the requested etiological opinion, incorrectly stating that the Veteran's pes planus was a service-connected disability.  Accordingly, a new VA examination is required.  Stegall v. West, 11 Vet. App. 268 (1998) (RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

Last, the Board's December 2015 remand requested that the Veteran be provided a VA examination to determine the existence and etiology of all psychiatric disabilities found.  The Board specifically noted the evidence of varied psychiatric diagnoses shown in the record, including depression, schizophrenia, adjustment disorder, dysthymic disorder, and others, and requested that the VA examiner "specifically address the Veteran's previous psychiatric diagnoses and treatment" in the opinion as to whether any of the Veteran's diagnosed psychiatric disabilities were related to or had their onset during service.  The Veteran was provided with a VA psychiatric examination in February 2016 in which the VA examiner diagnosed antisocial personality disorder and concluded that this was a pattern since adolescence.  The VA examiner did not address the pertinent medical evidence in the claims file showing diagnoses of numerous other psychiatric disorders or provide the requested opinion as to whether any of these other diagnosed psychiatric disorders are related to the Veteran's active duty service.  Accordingly, a new VA examination is required.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Social Security Administration (SSA) and request a copy of all records pertaining to the Veteran's current claims.  Once obtained, associate these records with the claims file.  If SSA notifies VA that these records are unavailable, place a copy of this notification in the Veteran's claims file.

2.  Provide the Veteran with a VA examination to determine etiology of the Veteran's bilateral pes planus.  A copy of the Veteran's claims file and this Remand must be provided to, and reviewed by, the examiner.  The examiner is requested to provide the following opinion:

Was the Veteran's preexisting pes planus (which was noted on the entrance exam) aggravated by his military service? 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner should provide a complete rationale for the opinion provided.  The above requested opinion must discuss the relevant evidence of record, to include the Veteran's lay statements and testimony.  If the examiner is unable to provide an opinion without resorting to speculation, he or she must explain why a definitive opinion cannot be provided.  In particular, the examiner must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted and must discuss why additional testing or information would not lead to a conclusive opinion.

3.  Schedule the Veteran for a new VA examination to determine the etiology of all psychiatric disabilities demonstrated proximate to or during the appeal period, including depression, schizophrenia, adjustment disorder, dysthymic disorder, and all others.  The claims file must be made available to and reviewed by the examiner.  Any indicated tests and studies must be completed.  Following review of the claims file and examination of the Veteran, the examiner is asked to respond to the following:

a.  Identify all psychiatric disabilities demonstrated of record since service, even if resolved, as well as all psychiatric disabilities demonstrated on current clinical examination. 

b.  For each psychiatric diagnosis identified, and to specifically include depression, schizophrenia, adjustment disorder, and dysthymic disorder, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the disability manifested in service or is otherwise causally or etiologically related to any event in military service.

A complete rationale must be provided for all opinions reached.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

5.  Thereafter, readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_______________________			_______________________
             S. HENEKS					        M.C. GRAHAM
     Veterans Law Judge,				     Veterans Law Judge,
Board of Veterans' Appeals			Board of Veterans' Appeals



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


